
	

114 HR 4700 IH: Merrill’s Marauders Congressional Gold Medal Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4700
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. King of New York (for himself, Mr. Bishop of Georgia, Mr. Nunes, Mr. Jones, Mr. Zeldin, and Mr. Israel) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional gold medal to the 5307th Composite Unit (Provisional), commonly known as Merrill’s Marauders, in recognition of their bravery and outstanding service in the jungles of Burma during World War
			 II.
	
	
 1.Short titleThis Act may be cited as the Merrill’s Marauders Congressional Gold Medal Act. 2.FindingsCongress makes the following findings:
 (1)In August 1943, President Franklin D. Roosevelt and other allied leaders proposed the creation of an American ground unit that would engage in a long-range penetration mission in Japanese-occupied Burma. This unit’s mission would be to cut off Japanese communications and supply lines, and capture Japanese-held airfield and town of Myitkyina.
 (2)President Roosevelt issued a call for volunteers for a dangerous and hazardous mission, the call was answered by approximately 3,000 American soldiers. The unit was officially designated as the 5307th Composite Unit (Provisional) Code Name: Galahad. Later it became known as Merrill’s Marauders named after its leader, Brigadier General Frank Merrill.
 (3)In February 1944, the Marauders began their approximately 1,000-mile trek through the dense Burmese jungle. The Marauders had no artillery support and carried their supplies on their backs or the pack saddles of mules.
 (4)Over the course of their 5-month trek to Myitkyina, the Marauders fought victoriously against larger Japanese forces through 5 major and 30 minor engagements.
 (5)During their march to Myitkyina, the Marauders faced hunger and disease that were exacerbated by inadequate aerial resupply drops. Malaria, typhus, and dysentery inflicted more casualties on the Marauders than the Japanese.
 (6)By August 1944, the Marauders accomplished their mission, successfully disrupting Japanese supply and communication lines, taking the town of Myitkyina and the Myitkyina airstrip, the only all-weather airstrip in Northern Burma.
 (7)After taking Myitkyina, only 130 Marauders out of the original 2,750 were fit for duty. All remaining Marauders still in action were evacuated to hospitals due to tropical diseases, exhaustion, and malnutrition.
 (8)For their bravery and accomplishments, the Marauders were awarded the Distinguished Unit Citation, later redesignated as the Presidential Unit Citation. Each Marauder also earned a Bronze Star for his service. (9)Though Merrill’s Marauders were operational for only a few months, the legacy of their bravery is honored by the United States Army through the modern day 75th Ranger Regiment, which traces its lineage directly to the 5307th Composite Unit.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the 5307th Composite Unit (Provisional), commonly known as Merrill’s Marauders, in recognition of their bravery and outstanding service in the jungles of Burma during World War II.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal referred to in subsection (a) in honor of the 5307th Composite Unit (Provisional), who became known as Merrill’s Marauders, the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with Merrill’s Marauders.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
 5.Status of medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		
